Citation Nr: 0615909	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-10 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and Dr. D.W.



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the RO.  

In a December 2004 Board decision, the veteran's claim was 
reopened and remanded for further development.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.  

2.  No event reported as a stressor that happened during 
service can be independently verified based on the evidence 
of record, including information provided by the veteran.  

3.  The veteran is not shown to have a diagnosis of PTSD due 
to any verifiable stressor during his period of active 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA psychiatric examination.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (herein after "the Court") 
also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  

Here, the notice requirements pertinent to the issue 
addressed on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  

There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  


Factual Background

The veteran's personnel file indicates that he served in the 
Republic of Vietnam from August 1971 to May 1972.  His 
military occupational specialty was that of "crawler tractor 
operator."  No combat service is indicated in the service 
personnel record, and he did not receive any awards 
indicative of combat service.  

On the July 1970 enlistment report of medical history, the 
veteran indicated that he had had depression or excessive 
worry.  

On the September 1973 separation report of medical history, 
the veteran indicated that he had frequent depression and 
worry for the last 6 months and had been nervous "most of 
[his] life."  

On the September 1973 separation report of medical 
examination, the veteran's psychiatric evaluation was normal.  

A July 1980 VA psychology report indicates that the veteran 
was diagnosed with personality trait disturbance with alcohol 
dependence.  It was noted that the veteran's profile combined 
the elements of physiological hyperactivity and the defective 
character development seen in the psychopathic personality.  

A VA hospital summary indicates that the veteran was admitted 
in May 1980 and was discharged in October 1980.  It was noted 
that the veteran was suffering from bouts of severe 
depression, marked anger and episodes of panic and anxiety.  
He also reported a sleep disturbance characterized by 
difficulty falling asleep and awakening in the middle of the 
night.  

It was noted that the veteran entertained thoughts of 
suicide, and by his report, his memory was severely impaired.  
It was noted that the veteran was thought to have many of the 
elements of delayed stress reaction to combat and the veteran 
was a Vietnam veteran who had been in combat.  

It was noted that the veteran's combat stress symptoms 
included psychic or emotional numbing, a loss of interest in 
his work and hobbies, guilt over having buried some of his 
friends in Vietnam, a tendency to be hyperalert and extremely 
sensitive, numerous nightmares of combat, flashbacks to 
Vietnam, revengefulness and fantasies of retaliation and 
destruction, cynicism and distrust, extremely low self-esteem 
and difficulties in his marriage.  

The veteran was diagnosed with major depression, single 
episode; dysthymic disorder and post-traumatic stress 
disorder, delayed combat stress syndrome.  

The March 1981 VA examination indicates that the veteran 
reported having depression, not sleeping well, flashbacks 
about Vietnam and recurrent dreams about Vietnam.  

The diagnoses were those of depression, neurotic type, of 
moderate severity; and post-traumatic stress disorder, 
diagnosis in part based on the records; personality disorder 
with passive-aggressive features; and episodic excessive 
drinking.  It was noted that the veteran did describe 
flashbacks about Vietnam, difficulty with temper, and 
irritability.  

In a July 1981 decision, the RO denied service connection for 
PTSD on the basis that there was no evidence showing that the 
veteran was ever engaged in combat and had a recognizable 
stressor from his period of active duty.  

In January 2002, the veteran submitted a claim of service 
connection for PTSD.  Also submitted were photographs of the 
veteran in service.  

A January 1998 private psychological evaluation prepared by 
Dr. D.W. indicates that the veteran reported his military 
experiences as "too horrible to remember" and nightmares 
about "what he saw there."  

It was noted that the veteran had attempted suicide on at 
least 4 occasions in 1979, 1981 and 1982.  It was noted that 
the veteran's chronic migraine headaches had been reported 
since 1971, coinciding with combat service, his mother's 
illness and diagnosis and treatment for hypertension.  

Dr. D.W. indicated that the veteran had been frequently 
diagnosed with PTSD, dysthymia, major depression and 
personality disorder.  The physician's diagnoses were those 
of PTSD, recurrent major depression, and acute stress 
disorder.  A GAF of 55 was assigned.  

Psychological evaluations by Dr. D.W. dated in December 1998 
and July 1999 show diagnoses of major depressive disorder and 
obsessive compulsive disorder.  

In January 2002, the veteran submitted stressor information.  
He stated that he witnessed a sniper attack on or about April 
9, 1972 at Cam Rahn Bay.  He stated that he was in the 557th 
Light Maintenance Company, 69th Maintenance Battalion, 54th 
General Support Group.  

The May 2002 VA examination indicates that the veteran's 
claims file and clinical record were reviewed.  The veteran 
reported that, while in Vietnam, he built roads, bridges and 
air strips.  He reported being exposed to an occasional 
harassing rocket and mortar attack, some sniper fire, finding 
bodies and running for shelter.  

The examiner noted that the veteran did not exhibit a pattern 
of symptoms consistent with the symptom pattern required by 
DSM-IV for PTSD.  

The diagnoses were those of dysthymic disorder, chronic, 
moderate to moderately severe; alcohol dependence, chronic, 
severe; impulse control disorder, chronic, moderate to 
moderately severe by history; and mixed personality disorder, 
very severe, with antisocial, narcissistic, and paranoid 
aspects noted.  

The examiner stated that he failed to find sufficient 
evidence of any service-connected psychiatric disorder, to 
include PTSD.  

The examiner noted that the veteran's reported stressors were 
questionable, but more apparent was the fact that his symptom 
pattern was clearly related to other disorders and not 
consistent with the DSM-IV criteria for PTSD.  

The February 2004 VA examination indicates that the veteran's 
claims file and clinical record were reviewed.  He reported 
his stressors as follows: he heard about a "shoot out in the 
camp between a couple of junkies" 48 hours prior to his 
arrival to the base; he heard about a serviceman being run 
over by a bulldozer; he had to pick up bodies off the road; 
he saw or heard about a child falling off a bus onto a 
concrete road; he was a commander and was responsible for a 
convoy and that was stressful; he was exposed to "harassment 
fire"; his camp was attacked, he had to run for shelter, but 
no one in his unit was killed; and he heard about a bulldozer 
that was destroyed by a 500-pound bomb.  

The veteran was examined.  The diagnoses were those of 
depressive disorder, moderate to severe; and antisocial 
personality disorder.  A GAF of 55 was assigned.  

The examiner stated that, while the veteran was able to list 
a number of alleged stress-related incidents from his Vietnam 
service, there was no available evidence to suggest the 
veteran was directly exposed to traumatic stress or traumatic 
stressful events.  

The examiner noted that many of the incidents and situations 
listed by the veteran appeared to be vague and undetailed 
with virtually no verifiable information provided along with 
them.  

The examiner stated that the veteran appeared to be reporting 
symptoms most consistent with major depressive disorder, 
rather than PTSD, and his reported symptoms appeared to be 
over elaborated and exaggerated.  

The examiner found that many, if not all, of the veteran's 
problems appeared to be the result of longstanding 
characterological difficulties and maladjustment rather than 
related to his Vietnam service.  

The examiner stated in summary that the veteran clearly 
appeared to have psychiatric and psychological problems 
related to depression, his history of substance abuse, and 
history of characterological difficulties and problems.  It 
was noted that the veteran did not meet the criteria for 
diagnosis of PTSD, either in terms of verified or verifiable 
stressors, or in his symptom presentation.  

At the September 2004 hearing, the testified in relevant part 
that he had nightmares and dreams about Vietnam, had trouble 
sleeping, and had difficulty with personal relationships.  
The veteran's private doctor was also present at the hearing, 
and stated that the veteran's PTSD preceded his entrance into 
the Army and that the war worsened his condition.  

The May 2005 examination indicates that the veteran's claims 
file and medical records were reviewed.  The veteran reported 
his stressors as follows: in April 1972 while in Cam Rahn 
Bay, his base was hit, and he observed buildings being blown 
up and the firing of machine guns, but he knew no soldier 
that was wounded; he observed a burning truck; he had to pick 
up dead bodies; he saw a young boy thrown from a bus and he 
helped cover the boy up with a sheet; he and another 
serviceman were hit by shrapnel and he was covered with 
blood; he was exposed to incoming fire; and that he "was 
responsible for three gun trucks and 12 guys", which was 
stressful.  

The veteran was examined.  The examiner stated that 
consistent with previous examinations, the veteran did not 
meet DSM-IV criteria for a diagnosis of PTSD, either in terms 
of verifiable stressor or presenting with a full 
constellation of PTSD symptoms necessary to warrant such a 
diagnosis.  

The examiner indicated that, when prompted for specific 
stressful or traumatic events, there were some noticeable 
inconsistencies between his reported stressors in the current 
evaluation and in the February 2004 evaluation.  

The diagnoses were those major depressive disorder, moderate, 
unrelated to military service, and antisocial personality 
disorder.  A GAF of 55 was assigned.  The examiner stated 
that the veteran did not meet DSM-IV criteria for a diagnosis 
of PTSD.  


Law and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131.  (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  

Instead, the record must contain other objective information 
that corroborates his testimony or statements.  See Zarycki, 
6 Vet. App. at 98.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

On the other hand, whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

In both Pentecost and Suozzi, it was held that specific 
evidence that a veteran was actually with his unit at the 
time of an attack is not required to verify that attack as a 
PTSD stressor.  Pentecost, 16 Vet. App. at 128 (holding that 
the Board erred in "insisting that there be corroboration of 
the veteran's personal participation"); Suozzi, 10 Vet. App. 
310 - 11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
that the veteran was "integrally involved in the attack" 
was sufficient to reopen his claim for service connection for 
PTSD).  

38 C.F.R. § 3.304(f), as amended on March 7, 2002, provides 
that: Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  


Analysis

The Board notes that, while serving in the Army, the veteran 
was a tractor operator.  The awards he received are not 
indicative of combat-related service, and his personnel file 
does not indicate that he served in combat.  Thus, based on 
these records, the Board cannot find that the veteran engaged 
in combat with enemy.  

The Board does find that the veteran has been diagnosed with 
PTSD.  Namely, the October 1980 VA hospital summary and the 
March 1981 VA examination indicate that the veteran had a 
diagnosis of PTSD.  However, those diagnoses were not based 
on verified stressors.  

A diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  

The veteran has reported his stressors to include witnessing 
sniper attacks and occasional rocket and mortar attacks; 
hearing about a "shoot out in the camp between a couple of 
junkies" 48 hours prior to his arrival to the base; hearing 
about a serviceman being run over by a bulldozer; picking up 
bodies off the road; seeing or hearing about a child falling 
off a bus onto a concrete road; commanding and being 
responsible for a convoy; witnessing his camp attacked; and 
hearing about a bulldozer that was destroyed by a 500-pound 
bomb.  

In this case, the Board must determine whether there is 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  

The May 2002, February 2004, and the May 2005 VA examinations 
all indicate that the veteran's symptoms were not consistent 
with the symptom pattern required by DSM-IV for PTSD.  

The reports all indicate that the veteran had diagnoses of 
depressive disorder and antisocial personality disorder, and 
his problems appeared to be the result of longstanding 
characterological difficulties and maladjustment rather than 
related to his Vietnam service.  

Furthermore, the May 2005 VA examination report indicates 
diagnoses of major depressive disorder, moderate, unrelated 
to military service, and antisocial personality disorder.  
The examiner stated that the veteran did not meet DSM-IV 
criteria for a diagnosis of PTSD.  

After reviewing the claims file, the Board must conclude that 
the record does not present sufficient evidence or 
information that indicates a current diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  

While diagnoses of PTSD were made over 20 years ago, there is 
no current diagnosis of PTSD in the present case.  

Furthermore, the applicable law provides that a valid 
diagnosis of PTSD must be based on a verified stressor.  In 
this case, there has been no such verification and no such 
diagnosis.  

Hence, the evidence does not show that the veteran engaged in 
combat with enemy or had a verifiable service stressor to 
support a diagnosis of PTSD.  The Board must find that the 
preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


